Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 1 of 37




BOARD FOR PROFESSIONAL &
OCCUPATIONAL REGULATION




 STUDY OF THE UTILITY AND
 VALIDITY OF VOICE STRESS
        ANALYZERS




                   3600 West Broad Street
               Richmond, Virginia 23230-4917
                         (804) 367-8500
                http:/ / www.state.va.us/ dpor

                                             Adopted: November 17, 2003
Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 2 of 37




                                 TABLE OF CONTENTS

Background ................................................................................................. 1

Statutory Authority........................................................................................ 2

Methodology ............................................................................................. 5

Findings
       A. Polygraph History ......................................................................... 6

         B. Voice stress analyzer history ............................................................ 7
               a. Types of voice stress analyzers ................................................. 7
               b. Cost analysis chart of voice stress analyzer v. polygraph ................ 8

         C. General findings of the literature review ............................................. 9

         D. Other states, government agencies and voice stress analyzers ..................14

Conclusion & Recommendation ......................................................................16

References ................................................................................................17

Appendix A - Summaries of Written Comments Received

Appendix B - Attendees of the Public Hearing Session(s)

Appendix C – Aviation and Transportation Security Act S.1447

Appendix D - House Bill No. 2812

Appendix E - Senate Bill No. 1296




                                                                       Adopted: November 17, 2003
        Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 3 of 37




                                           Background

On March 26, 2003, Governor Warner signed into law House Bill 2812 and Senate Bill 1296
which provide for the use of alternative truth detection devices, specifically, Computer Voice
Stress Analyzers under such conditions determined by the Director.

On May 15, 2003, after reviewing the new law and acknowledging their inexperience with this
new technology, the Polygraph Examiners Advisory Board directed staff to approach
the Board for Professional and Occupational Regulation (BPOR) and request a study be
conducted of the Computer Voice Stress Analyzers (CVSA).

On June 2, 2003, the BPOR, after listening to extensive public comment, reviewed the request
made by the Polygraph Advisory Board and agreed to complete the study.

Section 54.1-1805 (Effective until July 1, 2005) of the Code of Virginia outlines the instruments
to be used by polygraph examiners and approval of other instruments by the Director.
       A. Each examiner shall use an instrument that records permanently and simultaneously the
       subject's cardiovascular and respiratory patterns as minimum standards, but such an instrument
       may record additional physiological changes pertinent to the determination of truthfulness.

       B. In addition, the Director may approve the use of other instruments that record physiological
       changes pertinent to the determination of truthfulness or the verification of the truth of
       statements, including a computer voice stress analyzer, by examiners licensed under this chapter
       under such conditions as determined by the Director. Such conditions shall include a provision
       requiring the examiner, prior to the use of such instrument, to (i) complete a Director-approved
       training course on its operation and (ii) be certified by the manufacturer on the use of such
       instrument. However, no instrument approved pursuant to this subsection shall be used by a
       police department in conducting a background investigation of an applicant for employment as a
       police officer or in administrative investigations involving a police officer.
(1975, c. 522, § 54-922; 1988, c. 765; 2003, cc. 545, 554.)


§ 54.1-1805. (Effective July 1, 2005) Instrument to be used.

       Each examiner shall use an instrument which records permanently and simultaneously the
       subject's cardiovascular and respiratory patterns as minimum standards, but such an instrument
       may record additional physiological changes pertinent to the determination of truthfulness.
(1975, c. 522, § 54-922; 1988, c. 765; 2003, cc. 545, 554.)



                                                  1
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 4 of 37




                                   Statutory Authority

§ 54.1-310 of the Code of Virginia (Code) provides the statutory authority for the Board for
Professional and Occupational Regulation (the Board) to study and make recommendations to
the General Assembly on the need to regulate professions or occupations and, if so, the degree
of regulation that should be imposed.

The Board has the authority to advise the Governor and the Director on matters relating to the
regulation of professions and occupations. In addition, the General Assembly may request that
the Board conduct a study. The General Assembly is the body empowered to make the final
determination of the need for regulation of a profession or occupation. The General Assembly
has the authority to enact legislation specifying the profession to be regulated, the degree of
regulation to be imposed, and the organizational structure to be used to manage the regulatory
program (e.g., board, advisory committee, registry).

The Commonwealth’s philosophy on the regulation of professions and occupations is that: The
occupational property rights of the individual may be abridged only to the degree necessary to
protect the public. This tenet is clearly stipulated in statute and serves as the Board’s over-
arching philosophy in its approach to all its reviews of professions or occupations:

       . . . the right of every person to engage in any lawful profession, trade or
       occupation of his choice is clearly protected by both the Constitution of the
       United States and the Constitution of the Commonwealth of Virginia. The
       Commonwealth cannot abridge such rights except as a reasonable exercise
       of its police powers when it is clearly found that such abridgement is
       necessary for the preservation of the health, safety and welfare of the
       public. (Code of Virginia § 54.1-100)

Further statutory guidance is provided in the same Code section which states that the following
conditions must be met before the state may impose regulation on a profession or occupation:

       1. The unregulated practice of a profession or occupation can harm or endanger
          the health, safety or welfare of the public, and the potential for harm is
          recognizable and not remote or dependent upon tenuous argument;

       2. The practice of the profession or occupation has inherent qualities peculiar to
          it that distinguish it from ordinary work or labor;

       3. The practice of the profession or occupation requires specialized skill or
          training and the public needs, and will benefit by, assurances of initial and
          continuing professional and occupational ability; and

       4. The public is not effectively protected by other means.
                                                2
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 5 of 37




Pursuant to § 54.1-311 of the Code, when the Board recommends that a particular profession
or occupation be regulated, or that a different degree of regulation should be imposed on a
regulated profession or occupation, it shall consider the following degrees of regulation in
order:

       1. Private civil actions and criminal prosecutions. – Whenever existing common
          law and statutory causes of civil action or criminal prohibitions are not
          sufficient to eradicate existing harm or prevent potential harm, the Board may
          first consider the recommendation of statutory change to provide more strict
          causes for civil action and criminal prosecution.

       2. Inspection and injunction. – Whenever current inspection and injunction
          procedures are not sufficient to eradicate existing harm, the Board may
          promulgate regulations consistent with the intent of this chapter to provide
          more adequate inspection procedures and to specify procedures whereby the
          appropriate regulatory board may enjoin an activity which is detrimental to
          the public well-being. The Board may recommend to the appropriate agency
          of the Commonwealth that such procedures be strengthened or it may
          recommend statutory changes in order to grant the appropriate state agency
          the power to provide sufficient inspection and injunction procedures.

       3. Registration – Whenever it is necessary to determine the impact of the
          operation of a profession or occupation on the public, the Board may
          implement a system of registration.

       4. Certification – When the public requires a substantial basis for relying on the
          professional services of a practitioner, the Board may implement a system of
          certification.

       5. Licensing – Whenever adequate regulation cannot be achieved by means
          other than licensing, the Board may establish licensing procedures for any
          particular profession or occupation.


Pursuant to § 54.1-311.B. of the Code, in determining the proper degree of regulation, if any,
the Board shall determine the following:

       1. Whether the practitioner, if unregulated, performs a service for individuals
          involving a hazard to the public health, safety or welfare.

       2. The opinion of a substantial portion of the people who do not practice the
          particular profession, trade or occupation on the need for regulation.
                                               3
Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 6 of 37




3. The number of states which have regulatory provisions similar to those
   proposed.

4. Whether there is sufficient demand for the service for which there is no
   regulated substitute and this service is required by a substantial portion of the
   population.

5. Whether the profession or occupation requires high standards of public
   responsibility, character and performance of each individual engaged in the
   profession or occupation, as evidenced by established and published codes of
   ethics.

6. Whether the profession or occupation requires such skill that the public
   generally is not qualified to select a competent practitioner without some
   assurance that he has met minimum qualifications.

7. Whether the professional or occupational associations do not adequately
   protect the public from incompetent, unscrupulous or irresponsible members
   of the profession or occupation.

8. Whether current laws which pertain to public health, safety and welfare
   generally are ineffective or inadequate.

9. Whether the characteristics of the profession or occupation make it
   impractical or impossible to prohibit those practices of the profession or
   occupation which are detrimental to the public health, safety and welfare.

10. Whether the practitioner performs a service for others which may have a
    detrimental effect on third parties relying on the expert knowledge of the
    practitioner.




                                         4
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 7 of 37




                                         Methodology

The Methodology follows the newly adopted Guidelines for the Evaluation of the Need to
Regulate Professions and Occupations adopted by the Board at its meeting on June 2, 2003:

   •   Publish the information on the Study on the Use of Voice Stress Analyzers in the Virginia
       Register of Regulations on Monday, August 11, 2003 to begin the sixty day public
       comment period to end October 10, 2003.

   •   August 11 and 12t, 2003 Mail a Memorandum to the public soliciting written comments
       and provide information regarding the date, time, and location of the public hearing
       sessions.

       Mailings were sent to the following:

        (1) Virginia police departments and sheriff’s offices, as well as, any other criminal
       justice institution registered with the Department of Criminal Justice Services,

       (2) Public Participant Group (PPG) list that the Board maintains,

       (3) Members of the Virginia General Assembly,

       (4) Members of the Virginia Association Civil Liberties Union (ACLU).

   •   Conduct public hearing session in four geographical locations: Roanoke, Chesapeake,
       Richmond, and Arlington.

   •   Research the laws and statutes in other jurisdictions.

   •   Identify the States and other localities that currently approve or prohibit the use of this
       detection device.

   •   Utilize the Internet as a research tool to obtain independent research available on the
       topic.

   •   Obtain and review information from other sources on the topic to include publications
       from books, articles, and journals.

   •   Review and summarize the written comments from the public received during the sixty
       day public comment period.
                                                 5
        Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 8 of 37




   •   Review and summarize the contents of the four public comment sessions.

                                            Findings


A. Polygraph history

The polygraph measures changes in a person’s body that are associated with the stress of
deception. Today, polygraphs customarily measure changes in blood pressure, stomach and
chest breathing patterns, galvanic skin response (perspiration), the pulse wave and amplitude.
The theory behind polygraph is, when a person lies it produces stress and this stress is reflected
in changes in breathing, heart rate and perspiration. Many other changes may occur, but are
not necessarily measured by the polygraph equipment: the pupils get larger, digestion slows,
and the body’s blood supply is redistributed away from the skin and gastrointestinal regions
toward the muscles.

Rubber tubes are placed over a subject’s chest and abdominal area to measure respiratory
activity. Small metal plates attached to the fingers record sweat gland activity and a blood
pressure cuff monitors the cardiovascular system.

Conventional machines use moving paper feeders and styluses that record the simultaneous
input from the three physiological responses. Computerized polygraphs generate chart analyses
from the data and display the results on a computer screen.

A polygraph test consists of only “yes” and “no” questions and is only conducted with the
consent of the examinee.

In most cases, decisions are based on analysis of the physiological data recorded using four
polygraph channels (cardiovascular, electro dermal, and two respiratory channels). The
measures used by the polygraph were selected in the 1920’s and 1930’s because they were
simple to record, they were sensitive, and they were accurate.

The effectiveness of the polygraph has been the subject of hundreds of controlled scientific
studies that support its procedures and its continued use. According to Frank Horvath of the
American Polygraph Institute, (2002 ABC News, Polygraph Q & A), “critics contend the test is
about 70% accurate, while proponents claim it’s 90% accurate”.

It is generally accepted that polygraph results are not allowed as evidence in court; however,
this may vary from state-to-state and on a case-by -case basis.

Current Cost of equipment: Approximately $13,000.00

                                                6
        Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 9 of 37




B. Voice stress analyzer history

According to a report on Voice Stress Analyzers, First Sergeant of the Prince William County
Police Department – Donald L. Cahill, “The voice stress analyzer first came into being in the
law enforcement arena during the early 1970’s through research and development by private
individuals and the U.S. Army. Original [sic] developed in the form of the Psychological
Stress Evaluator (PSE); its purpose was to graphically display stress in the voice of a speaker
when asked relevant questions” (Cahill, 1999, pg. 1).

The theory is that the voice stress analyzer works by measuring “micro-tremors” in the human
voice. Micro-tremors are described as, “inaudible vibrations that speed up uncontrollably when
a person is lying” (Webby, S., 2001, pg 2). The tremor varies according to the amount of
stress. The more stress, the less tremor (Clede, B., 1998, pg.3 ). While the subject is
speaking, the computer equipment measures and displays any changes in the vibrations. For
each voice pattern the machine shows a graph: a high peak denotes a true statement, while
jagged plateau indicates a lie.

The current computer analyzer equipment utilizes a microphone and can be used covertly,
overtly, via telephone or cell phone, tape recorder, and any other technology that can record a
voice.

The National Institute for Truth Verification (NITV) manufactures of the computer voice stress
analyzer (CVSA™), report that its analyzer has about a 98% accuracy rate. Michael Brick, a
Representative of the Southern Association of Certified Voice Stress Analyzers, Inc., stated at
the Richmond Public Hearing Session (Reference Transcript), that “It can test any language. I
have tested deaf mutes. As long as they can make a sound. If they can make a sound, they can
be tested.” He later explained that the youngest person that he tested was four years old and
the oldest person was in their late eighties.

As earlier noted with polygraph results, it is generally accepted that voice-stress results are not
allowed as evidence in court, however, this may vary from state-to-state and on a case-by-case
basis.

Current Cost of the equipment: Approximately $10,000.00 (will vary by type of equipment
selected and the Manufacturer)


   a. Types of voice stress analyzers



                                                 7
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 10 of 37




There are currently many available voice stress analyzers (VSA) on the market today. The
major VSA vendors market their products on a laptop with specific software, while few are
sold as an electronic device with the software embedded on its chips.
* Some examples are:
    - Psychological Stress Evaluator (PSE), Dektor Counterintelligence and Security, Inc.
    - Lantern, The Diogenes Group, Inc.
    - Vericator, Trustech Ltd. Integritek Systems Inc.
    - Computerized Voice Stress Analyzer (CVSA™), National Institute for Truth Verification
        (NITV)
    - VSA Mark 1000, CCS International Inc.
    - VSA-15, CCS International Inc.
    - Xandi Electronics (markets a kit)

* Reference (Haddad, Ratley, Walter, Smith, 2002)


       b. Cost analysis chart of voice stress analyzer v. polygraph

                                                 VSA                  Polygraph

Initial cost of system                           $9,250.00            $13,000.00

Tuition for 1 student                            $1,215.00            $3,000

Length of training                               6 days               8 weeks

Cost of Room and Board @ 70.00 per day           $420.00              $3,920.00

Salary for student while in training             $769.00              $6,153.84
(U.S. Average)

Number of exams that an examiner can             7 exams              2 exams
Conduct per day

Average percent of inconclusive results          0%                   20%
On exams

Can unit analyze audio tapes for truth           yes                  no
Verification?

Do drugs, medical condition, or age              no                   yes
Affect testing?

                                             8
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 11 of 37




Total expense to purchase 1 unit
And train 1 agent                                   $11,654.00             $26,073.84

* Reference (Haddad, Ratley, Walter, Smith, 2002)

C. General findings of the literature review


It appears that some law enforcement agencies, outside the boundaries of the Commonwealth of
Virginia, are currently utilizing the computer stress analyzer in several different capacities to
carry out their duties:

       (1) Overt Interview – a live interview by a Computer Stress Analyzer (CSA) examiner.
           These interviews are conducted with prior knowledge and permission that certain
           questions will be recorded live and captured by the CSA equipment for analysis.
       (2) Covert Interview – a live interview by a CSA examiner. These interviews are
           conducted without the prior knowledge and permission that certain questions will be
           recorded live and captured by the CSA equipment for analysis.
       (3) Pre-employment screening
       (4) Internal affair investigations

Note: At the discretion of the Director of the Department of Professional and Occupational
Regulation (§ 54.1-1805), the Commonwealth of Virginia currently prohibits the use of voice
stress analyzers to be used in any law enforcement duty related capacity.

Literature, written comments received and the public hearing session document some of the
benefits of being able to use the voice stress analyzer are:

   -   It would allow law enforcement officers to achieve maximum admissible interrogation
       results by providing a relaxed environment with no sensors, pressure tubes, and
       pressure cuffs. Or special chair;
   -   It is convenient and would allow for interviews to “strike when the iron is hot”;
   -   It is cost effective;
   -   It would all law enforcement to utilize new technology;
   -   Low training and education time;
   -   Less time to administer v. the traditional polygraph test.

Detective/Sergeant Don Wiebe of the British Columbia Police Department reports that the
CVSA™has shown a 100% accuracy rate after using it for a six month timeframe. He states
that the CVSA™has been used 35 times and that “all the tests conducted have either had the
results confirmed by investigation or confession” (Weibe, no date given, Conclusion of the six
month report on the computer voice stress analyzer prepared for the Saanich, B.C. police
department).
                                                9
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 12 of 37




But, are results confirmed by investigation of confessions the same as validity? Some would
argue this as “yes”, while others would argue “no”. This is the center of a revolving argument
for those individuals and groups that are either “for” or “against” the use of the voice stress
instruments in law enforcement agencies.

A review of the literature revealed that there have been no scientific studies conducted, to date,
to measure the validity of the computer stress analyzer to detect deception. It has been argued
that the computer stress analyzer is more cost effective, convenient, and more user friendly than
the traditional polygraph equipment, however, one question still remains unanswered: how
reliable is the equipment in its actual ability to detect, measure, and display changes in voice
frequency? Has it ever been scientifically measured? The answer to this question is “no”.
Manufacturers contest that their computer stress analyzers are 100% accurate and effective by
producing testimonials as a foundation to their claims, but this is not widely accepted as
scientific validity.

A Court of Appeals Case (Case no.00-01886-CR), State of Wisconsin v. Paul D. Hoppe
(2001), indicates that telling a defendant (during questioning) that a “computer voice stress
analyzer” test showed that the defendant’s answers had not been “completely truthful” to be a
coercive tactic. The basis for this claim reads:

               That is, the reliability of the computer voice stress analyzer test as a “truth
               verification” method has not been established in the scientific community to the
               Wisconsin courts and it may never be.

The literature review further revealed a publication announcing a “Warning to the Public” on
the use computer voice analyzer equipment for pre-employment purposes (2003, The truth
about voice stress technologies, www.voicestress.org).

The announcement was to those individuals who may have lost a job opportunity with a law
enforcement agency because they had wrongly failed a voice stress analyzer test. It states:

               Most large police agencies are governed by state or municipal civil service rules
               or laws, which make them also subject to the US government’s Equal
               Employment Opportunity Commission (EEOC) rule 29 CFR 1607, the Uniform
               Guidelines on the Employee Selection Procedures (July 1, 1998). According to
               the EEOC, all employee selection tools must meet the minimum standards,
               including validation. It is simply a matter of law that departments must use
               validated tools for hiring, such as the MMPI, CPI, polygraph, urinalysis,
               intelligence tests or others that have withstood independent scientific
               investigation. They are specifically prohibited from using unvalidated methods.
               The voice analyzer technology falls into the unvalidated category. If you took a
               voice stress to get a law enforcement job, it is a violation of your rights under
                                               10
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 13 of 37




               these EEOC provisions. Contact your attorney for more advice.

A 2002 final report on the investigation and evaluation of voice stress analysis technology tested
the methodology and results of the testing and evaluation of two voice stress analysis systems.
The report concluded, “That the two VSA units do recognize stress through voice analysis;
however, although these systems state they detect deception, it was not proven” (Haddad,
Ratley, Walter, Smith, 2002).

Another 2002 study conducted by the Department of Defense Polygraph Institute (DoDPI)
research division staff investigated the computer voice stress analyzer (CVSA) for its ability to
identify stress-related changes in voice. The study provided no evidence to support the CVSA
for its ability to identify stress-related changes in the voice (Meyerhoff, Saviolakis, Koening, &
Yurick, 2002).

As previously stated, the polygraph has been the subject of numerous well-controlled laboratory
studies and field studies which support the polygraph and its associated procedures and
processes. The U.S. Department of Defense Polygraph Institute (DoDPI), which is
congressionally mandated to study new technologies and equipment which purport to have
values in the area of lie detection, conducts many of these studies. The Department of Defense
Polygraph Institute is charged with training all federal examiners including employees of the
Secret Service and Federal Bureau of Investigations.

There is an absence of scientific research regarding the voice stress analyzer from the
promoters of the equipment and the scientific community. Proponents of the computer stress
analyzer claim relatively high deception detection accuracy rates. However, these claims are
based primarily on anecdotal evidence rather than evidence obtained through rigorous
systematic study.

David Hughes, Executive Director for the National Institute for Truth Verification, in his
discussion at the Richmond Public Hearing Session on his experience with the computer voice
analyzer stated: (Reference Transcript)

               Accuracy rate is a nebulous term. Because if you fail the test and you don’t
               confess, I don’t know if it was accurate or not, do I? The case may never be
               resolved. Just like polygraph, when I used it, it was just a tool. Many, many,
               many times they didn’t confess. I don’t know if it was correct or not, in my
               interpretation, my conclusion, as we call it.

A series of studies by the Department of Defense Polygraph Institute was designed to compare
the validity of data collected using a traditional polygraph instrument to that collected using
CVSA. The studies have produced no evidence that the use of the CVSA provides accuracy
rates better than chance. DoDPI acknowledges that the voice analysis could offer many
advantages over current polygraph methodology. For example, voice stress samples can be
                                                11
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 14 of 37




recorded without discomfort to the subject. Such devices could also be of benefit to the nation’s
intelligence and counterterrorism investigation of they could be used secretly. It found to be
valid; any new device that could supersede the traditional testing devices would be heartily
endorsed. Regrettably, DoDPI has found no credible evidence in scientific literature or in their
own research that voice stress analysis is an effective tool for determining deception.

Additional studies by DoDPI in 1996 further analyzed the accuracy and effectiveness of the
computer voice stress analyzer (Janniro & Cestaro, 1996). Using a mock theft scenario, 109
subjects were randomly assigned to two groups and given detection of deception examinations
using a CVSA instrument. Subjects on one group were programmed deceptive and participated
in taking $100.00 from a metal box located in a scenario room. The non-deceptive group did
not participate in the scenarios nor did they have knowledge of the mock theft. Four trained
and verified CVSA examiners conducted the examinations using a CVSA technique called the
Modified Zone of Comparison test. Test chart evaluators, who had not taken part in the study
and who were blind to subject programming, obtained an overall accuracy of 49.8%.
Decisions were not significantly different from chance in determining deceptive or non-
deceptive subjects. The results of this particular study are criticized by those who support the
use of the CVSA stating a premise that the CVSA is a stress analyzer that captures and displays
degrees of stress based on “jeopardy” and a reasonable degree of accuracy cannot be expected
where “jeopardy” does not exist.

The Executive Summary released by the Department of Defense reports that The National
Research Council also completed a literature review of VSA in October 2002 and the findings
were:

              While the initial portion of the report suggests evidence connecting vocal lie
              production with fluctuations in vocal tension and pitch, the weak support for
              detecting deception using voice technologies is quickly addressed. Twelve
              studies were reviewed in this report. The combined results from these VSA
              studies indicated accuracy rates at or below chance levels, and low levels of
              reliability, both being necessary cornerstones for a successful diagnostic tool.
              The report concludes that there is little or no evidence, scientific or otherwise,
              for the application of VSA in the detection of deception. While it is noted that
              the possibility exists that VSA may achieve higher accuracy rates with higher-
              stress paradigms, no such work exists in the known literature.


Finally, several studies that were published in 2002 found the following:

Horvath, Frank. (2002). (Abstract) Experimental comparison of the psychological stress
evaluator and the galvanic skin response in detection of deception. National Criminal Justice
Reference Service. NCJ Number: 196941.
** Full-Text See, Polygraph Journal: Volume 31, Issue (2). 2002.
                                               12
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 15 of 37




       Focus: examine the validity of the Psychological Stress Evaluator (PSE), a voice
       mediated lie detector.
       Conclusion: findings were consistent with previous research and do not indicate that
       PSE is effective in detecting deception.


Barland, Gordon. (2002). (Abstract) Use of voice changes in the detection of deception.
National Criminal Justice Reference Service. NCJ Number 196942.
** Full-Text See, Polygraph Journal: Volume 31, Issue (2). 2002.

       Focus: conduct two experiments assessing the validity of voice stress analysis for the
       detection of deception.
       Conclusion: a certain amount of stress must be reached within an individual before
       reliable stress-related changes occur in the voice.


Lynch, Brian; & Henry, Donald. (2002). (Abstract) Validity study of the psychological stress
evaluator. National Criminal Justice Reference Service. NCJ Number: 196938
** Full-Text See, Polygraph Journal: Volume 31, Issue (2). 2002.

       Focus: to investigate the validity and inter-judge agreement of the Psychological Stress
       Evaluator (PSE) through examining the rate of detection of arousal in spoken words.
       Conclusion: findings indicate that pattern identification of voice stress resulting from
       utterance of taboo and neutral words was a chance occurrence. It suggests future
       studies be conducted to investigate the PSE in comparison with other physiological
       measures to determine if it is dependent on some minimal level of stress to be effective.


Brenner, M.; Branscomb, H; & Schwartz, G. (2002). (Abstract) Psychological stress
evaluator: Two tests of a vocal measure. National Criminal Justice Reference Service. NCJ
Number: 196939. ** Full-Text See, Polygraph Journal: Volume 31, Issue (2). 2002.

       Focus: conduct two laboratory tests/experiments on the validity of the Psychological
       Stress Evaluator (PSE).
       Conclusion: two conclusions drawn from the same evidence include: (1) some aspects of
       the PSE analysis of stress are valid suggesting the need for further studies; and (2) the
       present instrument is subject to serious practical problems raising doubts about its
       appropriateness.


Suzuki, A.; Watanabe, S.; Taheno, Y.; Kosugi, T.; & Kasuya, T. (2002). (Abstract)
Possibility of detecting deception by voice analysis. National Criminal Justice.
                                               13
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 16 of 37




Institute. NCJ Number: 196940.
** Full Text See, Polygraph Journal: Volume 31, Issue (2). 2002.

       Focus: conduct a study to measure, analyze, and record voice pitch, intensity, and
       duration for the analysis of voice from tape recordings for use in lie detection.
       Conclusion: the results of the analysis of intensity showed no sign of increasing or
       decreasing of voices in intensity during the questioning. However, analysis on the
       duration of subjects’ answers showed a higher detection rate than pitch or intensity, but
       it was not applicable in actual cases. From these results, using pitch, intensity, and
       duration of voices as a means to detect deception appears slim.


Horvath, Frank. (2002). (Abstract) Detecting deception: The promise and the realty of voice
stress analysis. National Criminal Justice Institute. NCJ Number: 196936.
** Full Text See, Polygraph Journal: Volume 31, Issue (2). 2002.

       Focus: discuss and analyze the major empirical evidence pertaining to the claims made
       about voice stress analysis, specifically the assertion that voice stress devices are
       effective in lie detection.
       Conclusion: findings were that voice stress devices extract from the vocal spectrum a
       sub audible microtremor signal that is seen as useful in detecting stress in a speaker’s
       voice. It was found that the promise of voice stress analysis in the lie detection field was
       not and may never be a reality. The evidence showed that none of the devices were
       useful in detecting deception. The reliable evidence that that did exist showed that there
       was no induced stress.


Krapohl, D.; Ryan, A.; & Shull, K. (2002). (Abstract) Voice stress devices and the
detection of lies. National Criminal Justice Reference Service. NCJ Number: 196933
** Full Text See, Polygraph Journal; Volume: 31, Issue (2). 2002.

      Focus: to review what is known about voice stress devices and to what degree voice
      stress technology can provide a reliable means for detecting deception.
      Conclusion: the general conclusion has been that the accuracy is modest to poor for a
      handful of experimental approaches and uniformly poor for those relying on the device.



D. Other States, Government agencies and voice stress analyzers

Currently, the Commonwealth of Virginia only recognizes and approves the use of the
polygraph instrument to detect deception. On this foundation, Mr. Daniele in his comments at
the Roanoke public hearing session made a valid point. He states: (Reference Transcript)
                                               14
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 17 of 37




                “We trust the fact that state says that it (reference to the polygraph) is a valid,
                truth-seeking instrument to be used. If you approve this (reference to voice
                stress analyzers) then automatically just by the appearance of it, that everyone is
       going to believe that the state, Commonwealth of Virginia, is agreeing that this
       is a valid instrument”.


Written comment letters (Newby, David) and public hearing sessions (Hughes, David and
Brick, Michael – Richmond session) made note that the Department of Defense and other
federal agencies are using voice stress technology on a regular basis for homeland security and
terrorism investigations. However, the statement received from the American Polygraph
Association, after investigating this claim, states: “No Department of Defense agency uses any
form of voice stress analysis for investigative purposes.” (Written comment – Baum, Sandi).

The only information that this study was able to verify relates to the recent aviation security
measures signed by President Bush, S.1447 Sec. 109 (7). This authorizes the Secretary of
Transportation to take certain measures, including but not limited to using the computer voice
stress analyzer (see Appendix C). It could not be verified if the Secretary of Transportation is
presently utilizing the computer voice stress analyzer with success under this provision.

Recent legislation shows that in January 2003, the State of Illinois recently rejected a bill that
would:
                Amend the Detection of Deception Examines Act. Allows an examiner who is a
                qualified operator of a Computer Voice Stress Analyzer that records voice stress
                factors pertinent to the detection of deception to use a Computer Voice Stress
                Analyzer in place of the instrument that records the subject’s cardiovascular,
                respiratory, and galvanic skin response patterns. Sets the minimum training
                standards for a qualified operator.

Other states that have recently rejected similar bills are Texas (1999) and Oklahoma. It appears
that out of the 50 states, there are currently only nine states that do not recognize or approve the
use of computer voice analyzers.

* The complete list:
   - Illinois
   - Oklahoma
   - Michigan
   - Texas
   - Vermont
   - Virginia
   - South Carolina
   - Kentucky
                                                15
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 18 of 37




   -   North Dakota

   * USA TODAY article (2002)

Some other additional information that was found about other states:

        Wisconsin - Does not appear regulated, however, voice stress analyzer is part of the
definition of "lie detector" in the section of the code regarding employment law. § 111.37(1)(b)

       West Virginia - While not specifically prohibiting voice stress analyzers the West
Virginia Code seems very much designed (in the education and licensure requirements) to be
geared toward polygraph machines. 42CSR6

       Utah - Allows the use of computer stress analyzers

       Texas – No information found specifically pertaining to voice stress analyzers, however
the polygraph law seems to be very similar to Virginia.

       Tennessee – No information found specifically pertaining to voice stress analyzers,
however the polygraph law requires a polygraph examiner (5) "Polygraph examiner" means
any person who purports to be able to detect deception or verify truth of statements through
instrumentation or by means of a mechanical device) to successfully complete a school approved
by the American Polygraph Association. (Tennessee Code, Title 62, Chapter 27)



                              Conclusions & Recommendations


A review of the current literature and summarization of the four public hearing sessions and
written comments uncover a continuing polarized debate between the polygraph and voice stress
communities. The conflict arises from the lengthy history and regulation of the polygraph
compared to the mostly unregulated new technology of voice analyzer equipment. There have
been several scientific studies conducted on the polygraph over the years, and while no study
has indicated the polygraph to be 100% accurate, it has still been deemed a reliable instrument
to detect deception when used correctly. On the other hand, there has been no independent
scientific evidence to indicate that the computer voice analyzer is a valid instrument to detect
deception. The only evidence that has been presented and reviewed, to date, consists of
testimonials and other anecdotal evidence.

It is not discounted or overlooked that the computer stress analyzers currently in use, are very
well received by the law enforcement at large in the United States. In spite of this, the
Polygraph Examiners Advisory Board must rely upon scientific data and research available.
                                              16
      Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 19 of 37




Because there have been no independent scientific studies conducted on the reliability of the
computer voice analyzer to detect deception, the Board recommends to the Director of the
Department of Professional and Occupational Regulation that computer voice analyzer
equipment should not be approved in Virginia at this time.




                                         References



   Air Force Research Laboratory. (2000). AFRL study finds voice stress analysis accurately
   detects stress [Online]. Available: http://www.nemesysco.com

   AntiPolygraph.org. (2003). (Summaries & Comments) Polygraph News. [Online]
   Available: http://antipolygraph.org/news.html

   Aviation and Transportation Security Act. S.1447; Sec. 109. (a)(7).

   Barland, Gordon. (2002). (Abstract) Use of voice changes in the detection of deception.
   National Criminal Justice Reference Service. NCJ Number 196942.
        ** Full-Text See, Polygraph: Volume 31, Issue (2). 2002.

   Brenner, M.; Branscomb, H; & Schwartz, G. (2002). (Abstract) Psychological stress
   evaluator: Two tests of a vocal measure. National Criminal Justice Reference Service.
   NCJ Number: 196939. ** Full-Text See, Polygraph: Volume 31, Issue (2). 2002.

   Cahill, Donald. (1999). Report of voice stress analyzer. Prince William County Police
   Department.

   “Captain Bob”. (2003). Eat stress for breakfast: voice stress analyzer [Online].
   Available: http://www.eatstress.com/voicestress.htm

   Center for Labor Education and Research, University of Hawaii. (2003). HRS Chapter
   378: Hawaii Employment Practices Act. University of Hawaii, West Oahu. [Online].
   Available: http://homepages.uhwo.hawaii.edu/~ clear/HRS378.html

   Cestaro, V.L. (1996). A test of the computer voice stress analyzer (CVSA) theory of
   operation. Polygraph: Volume 27, No. 2.

                                              17
   Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 20 of 37




Cestaro, V.L. (1996). A comparison between decision accuracy rates obtained using
the polygraph instrument and the computer voice stress analyzer (CVSA) in the
absence of real jeopardy. Polygraph: Volume 25, No. 1.

Cestero, V.L.; and Dollins, A.B. (1996). An analysis of voice responses for the
detection of deception. Polygraph: Volume 25, No. 1.

Cestaro, V. (2001). A summary of the testimony before the Texas legislature
regarding the reliability and validity of the computer voice stress analyzer [Online].
Available: http://www.voicestress.org/summary_of_the_testimony.htm

Chandler, Arizona Police Department. (2000) (Memorandum) Chandler Police
Department General Orders: D-21 computer voice stress analyzer (CVSA). (no source
information provided).

Clede. Bill. (1998). Technology, it helps find the truth [Online].
http://www.clede.com/Articles/Police/truth.htm

Department of Defense. (no date given). Executive Summary: Voice stress analysis
(VSA) [Online]. Available: www.defenselink.mil

Department of Defense Polygraph Institute (DoDPI). (1996). Voice stress analysis
position statement. Online [http://www.cvsa1.com].

Department of Defense Polygraph Institute (DoDPI). (2001). Research Summary [Online].
Available: http://www.cvsa1.com

Dobb, Edwin. (no date given). False confessions: scaring suspects to death. Amnesty
Now [Online]. Available: http://www.amnestyusa.org/amnestynow/false_confessions.html

DoDPI Research Division Staff: Meyerhoof, J., Saviolakis, G., Koenig, M., and Yourick,
D. (2002). Physiological and biochemical measures of stress compared to voice stress
analysis using the computer voice stress analyzer (CVSA) (Report No. DoDP198-R-0004).
Ft. McClellan, AL: Department of Defense Polygraph Institute.

Flood, P. (1995). “Computer voice stress analyzer: an introduction”. The Follow-Up (a
newsletter for California Law Enforcement Investigators), Volume 1, No. 4.

From wire reports. “Polygraph tests do little good, lots of harm, major report says”. The
Virginian-Pilot. October 9, 2002.




                                            18
   Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 21 of 37




Goodman, J. (2003). “Law enforcement officials outline legislative wish list”. Mississippi
News: the Clarion-Ledger. [Online]. Available:
http://www.clarionledger.com/news/0302/04/m04b.html

Haddad, D., Walter, S., Ratley, R., and Smith, M. (2002). Investigation and evaluation of
voice stress analysis technology: Final report. National Criminal Justice Reference Service:
NCJ Number 193832

Hamilton, J. (no date given). (Paper written by author while attending the School of Law
Enforcement Supervision XII class at the Criminal Justice Institute) Computer Voice Stress
Analyzer (CVSA). Central Association of Computer Voice Stress Analysis [Online].
Available: http://campus.umr.edu/police/cvsa/cvsamenu.htm

Heisse, Jr., M.D. (1976). Audio stress analysis: a validation and reliability study of the
psychological stress evaluator (PSE). (no source information provided).

Horvath, Frank. (2002). (Abstract) Experimental comparison of the psychological stress
evaluator and the galvanic skin response in detection of deception. National Criminal
Justice Reference Service. NCJ Number: 196941
      ** Full-Text See, Polygraph: Volume 31, Issue (2). 2002.

Horvath, Frank. (2002). (Abstract) Detecting deception: The promise and the realty of voice
stress analysis. National Criminal Justice Institute. NCJ Number: 196936.
      ** Full Text See, Polygraph: Volume 31, Issue (2). 2002.

Hughes, D. (no date given). (A Rebuttal) Department of Defense Polygraph Institute’s
voice stress analysis position statement. National Institute for Truth Verification [Online].
Available: www.NITV1.com

International Association of Chiefs of Police/National Law Enforcement Center. (2002).
Voice stress analysis and the detection of lies. Policy Review, Spring/Summer.

Janniro, M.J., and Cestaro, V.L. (1998). Effectiveness of detection of deception
examinations using the computer voice stress analyzer. Polygraph: Volume 27, No. 1.

Krapohl, D.; Ryan, A.; & Shull, K. (2002). (Abstract) Voice stress devices and the
detection of lies. National Criminal Justice Reference Service. NCJ Number: 196933.
      ** Full Text See, Polygraph: Volume: 31, Issue (2). 2002.

Krapohl, D. (no date reported). Tech talk: Voice stress analysis research [Online].
Available: http://www.polygraph.org/Tech%20Talk.htm



                                            19
   Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 22 of 37




Lewis, C. (no date provided). Is this lie detector telling the truth? [Online]. Available:
www.courttv.com

Lynch, Brian; & Henry, Donald. (2002). (Abstract) Validity study of the
psychological stress evaluator. National Criminal Justice Reference Service. NCJ
Number: 196938.
     ** Full-Text See, Polygraph: Volume 31, Issue (2). 2002.

National Institute for Truth Verification. (2003). CVSA™perfects crime-fighting
Technology [Online]. Available: http://www.cvsa1.com/product/php

National Institute for Truth Verification. (2003). Studies validating voice stress analysis
[Online]. Available: http://www.cvsa1.com/studies.php
National Institute for Truth Verification. (2003). List of Law Enforcement Agencies that
utilize the CVSA. National Institute for Truth Verification [Online]. Available:
www.NITV1.com

National Institute for Truth Verification. (no date given). Summaries/Testimonials
submitted Detectives who have utilized voice stress analysis on actual cases.
National Institute for Truth Verification [Online]. Available: www.NITV1.com

National Research Council (2003). The Polygraph and Lie Detection - Chapter 6. In
Alternative techniques and technologies (pp. 154 – 177). Washington, D.C.: The
National Academies Press.

Nurenberg, G. (2002). Finding truth in voice. Tech TV Live [Online]. Available:
http://www.techtv.com/news/print/0,23102,3378618,00,html

O’Conner, T. (no date given). (Lecture Session) Scientific lie detection. North Carolina
Wesleyan College.

Pass A Polygraph – CVSA. (2003). What experts say… Plain Spoken Publications:
[Online]. Available: http://www.passapolygraph.com/polygraphquotes.html

Raucci, P. (2002). (Guest Lecturer) West Haven Police Department unveils new technology
at Rotary Club Meeting. Rotary Club of West Haven [Online]. Available:
http://www.westhavenrotary.org

Robinson, B., & Onion, A. (2002). Polygraph Q & A: lie detector tests remain mostly
unchanged and controversial [Online]. Available: http://abcnews.com

Shaheen, Michael. (2002). “Benefits of the computer voice stress analyzer”. Ohio Police
Chief Magazine, Fall.
                                            20
   Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 23 of 37




Shipp, T.; Krzysztof, I. (2002). (Abstract) Current evidence for the existence of laryngeal
macrotremor and microtremor. National Criminal Justice Institute. NCJ Number: 196937.
      ** Full Text See, Polygraph: Volume 31, Issue (2). 2002.

State of Arkansas. (2003). Chapter 39 – Polygraph Examiners and Voice Stress Analysis
Examiners. [ Online]. Available:
http://170.94.58.9/NXT/gateway.dll.ARCode/title20102.htm

State of Florida, Secretary of State. (1974). (Appendix F) Special hearing report on the
polygraph and psychological stress evaluator. (no source information provided).

State of Illinois – Ninety Second General Assembly Legislation. (no date given). HB4150.
[Online]. Available: http://legis.state.il.us/legislation
State of Florida vs. Xavier Richards. Florida District Court of Appeals – Third District
(2003).

State of South Dakota – Seventy-Eighth Session, Legislative Assembly, 2003. No. HB
1141. [Online] Available: http://legis.state.sd.us/sessions/2003/bills/HB1141HJU.htm

State of Texas – Seventy-sixth Legislative Assembly, 1999. No. HB 3175. [Online].
Available: http://www.capitol.state.tx.us/hjrnl/76r/html/day36.htm

State of Wisconsin v. Pail D.Hoppe. State of Wisconsin, Court of Appeals – District Four
(2001).

Stenbit, John P., Assistant Secretary of Defense. Memorandum dated November 5,
2002.

Sullivan, Ben. (1998). “The truth is out there”. Los Angeles Daily News: [Online].
Available: http://www.telstarone.com/truster_ladn.htm

Suzuki, A.; Watanabe, S.; Taheno, Y.; Kosugi, T.; & Kasuya, T. (2002). (Abstract)
Possibility of detecting deception by voice analysis. National Criminal Justice Institute. NCJ
Number: 196940.
   ** Full Text See, Polygraph: Volume 31, Issue (2). 2002.

The American Association of Police Polygraphists Board of Directors. (2002). Statement
pertaining to the National Academy of Science report on the use of polygraph [Online].
Available: http://wordnet.net.aapp/position.htm

The American Association of Police Polygraphists (2003). AAPP position statement
on the use of voice stress analysis [Online]. Available
                                            21
   Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 24 of 37




http://wordnet.net.aapp/position.htm

The American Polygraph Association (2003). Statement of the American polygraph
association pertaining to the national academy of sciences (NAS) report on the use of the
polygraph [Online]. Available:
http://www.polygraph.org/APA%20statement%20to%NAS.htm

The American Polygraph Association and The American Association of the Police
Polygraphists. (2002). Detection of deception: Truth vs. myth [Online]. Available:
http://cvsa1.com
The Associated Press. (2002). “Police increasingly using voice-based lie-detector”. USA
Today [Online]. Available: http://usatoday.com/tech/news/2002/02/11/voice-lie-
detector.htm

The Diogenes Company. (1995-2003). International Society of Stress Analysis (I.S.S.A.)
[Online]. Available: www.thediogenescompnay.com

The Diogenes Company. (2003). (Brochure) The lantern voice stress analysis system
[Online]. Available: www.thediogenescompany.com

The Diogenes Company. (2003). (A White Paper) A non-invasive system and method for
detection of deception [Online]. Available: www.thediogenescompany.com

The Polygraph and Lie Detection National Research Council. (2002). Voice stress analysis.
[Online]. Available: http://www.nas.edu/nrc

The truth about voice stress technologies. (no date given). [ Online] Available :
http://www.voicestress.org

Timm, H. (PERSEREC). (no date given). (Memorandum to the Office of the Under
Secretary of Defense). Assessment of the validity research findings to date pertaining to
voice stress analyzers in detection of deception situations. Department Personnel Security
Research Center (PERSEREC). [Online]. Available: www.defenselink.mil

Tippett, R. (1994). Comparative analysis study of the CVSA and polygraph. (no
source information provided).

United States v. Scheffer (96-1133). Supreme Court of Virginia. (March 31, 1998).
44M.J. 442, reversed [Online]. Available:
http://www.fas.org/sgp/othergov/polygraph/scheffer.html




                                            22
          Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 25 of 37




      Webby, Sean. (2001). “Police use controversial tech tool on suspects: critics sat ‘voice
      stress analyzers’ are a scam”. Mercury News [Online]. Available:
      http://www.siliconvalley.com/docs/news/sctop/voice090301.htm

      Weibe, D. (no date given). Conclusion of the six month report on the computer voice stress
      analyzer prepared for the Saanich, B.C., police department [Online]. Available:
      http://www.cvsa.com.au/reports.htm

      Weinstein, Donald. (no date given). Stress, neurendocrines and the CVSA: a discussion
      paper. (no source information provided).




                                               Appendix(s)


   Appendix A - Summaries of Written Comments Received

   Appendix B - Attendees of the Public Hearing Session(s)

   Appendix C – Aviation and Transportation Security Act S.1447

   Appendix D - House Bill No. 2812

   Appendix E - Senate Bill No. 1296




   Appendix A

               Name and Affiliation                                     Summary of Comments
Leslie C. Cash, Jr., Greene County Sheriff’s Office    Supports the use of the CVSA (Computer Voice Stress
                                                       Analyzer) instruments in law enforcement investigations.
                                                       Reference to the CVSA as a cost effective “tool” for

                                                      23
         Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 26 of 37




                                                conducting investigation interviews. Support for investigative
                                                use only and not for use in pre-employment or Internal Affair
                                                areas.

Leonard G. Cooke, Commonwealth of Virginia      Reports research from two sources: (1) International
Department of Criminal Justice Services         Association of Chiefs of Police (IACP) website and (2) the
                                                National Institute for Justice (NIJ).
                                                The IACP website does not present a position of pro or con
                                                on the use of voice stress technology. The NIJ revealed
                                                various studies that indicate voice stress technology may
                                                work, and others that say they do not. Concludes that these
                                                devices (voice stress analyzers) have not been shown to
                                                differentiate between truth and deception and that most
                                                research has produced “negative or mixed findings” of a
                                                relationship between voice stress and deception.

Jerrauld C. Jones, Commonwealth of Virginia     Reports that the Department of Juvenile Justice has never
Department of Juvenile Justice                  used computer voice stress analyzers, nor have they
                                                conducted any studies into the use of such devices.

George W. Gibbs                                 Does not support the use of the voice stress analyzer device.
                                                Reference to several scientific studies conducted by the U.S.
                                                Department of Defense noting an overwhelming conclusion
                                                indicating that the accuracy rate of voice stress analysis in
                                                detecting deception is no better than chance. Reference to
                                                flipping a coin to determine if someone is telling the truth or
                                                not. Admits the polygraph isn’t perfect, but certainly better
                                                than flipping a coin. Main concern is not that the voice stress
                                                analyzer would replace the polygraph, but, because the voice
                                                stress analyzer test is quick, easy and can be conducted
                                                without the subject’s knowledge or consent, that some
                                                officers may elect to trust its results rather than take the time
                                                to have a polygraph exam conducted. Concludes that
                                                shortcuts of this nature do not serve the public interest and
                                                that the scientific research has proven that voice stress does
                                                not work.
Donald A. Weinstein, American Polygraph         Support against the use of voice stress technology in Virginia.
Association                                     Attached several documents from studies conducted on the
                                                validity and utility of the voice stress technology for review.
                                                The Department of Defense Polygraph Institute in their Voice
                                                Stress Analysis Position Statement (September 11, 1996)
                                              24
          Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 27 of 37




                                                   concluded that they had found no credible evidence in
                                                   information furnished by the manufacturers, the scientific
                                                   literature, or in their own research, that voice stress analysis is
                                                   an effective investigative tool for determining deception.
David Newby, City of Chesapeake Office of the      Support for the use of the voice stress technology to aid law
Sheriff                                            enforcement to do its job better. Stresses the use of the
                                                   voice stress technology as a tool to better direct resources to
                                                   meet the needs of law enforcement. Discussion on the
                                                   studies that have been done to test the credibility of this
                                                   technology to conclude that the testing of this technology in a
                                                   laboratory setting without real jeopardy would not produce
                                                   realistic results. States that the Department of Defense and
                                                   other federal agencies are using voice stress technology on a
                                                   regular basis for homeland security and terrorism
                                                   investigation. Specifically, the Aviation and Transportation
                                                   Security Act Sec. 109 (a) In General – The Secretary of
                                                   Transportation for Security may take the following actions:
                                                   (7) Provide for the use of voice stress analysis, biometric, or
                                                   other technologies to prevent a person who might pose a
                                                   danger to air safety or security from boarding the aircraft of
                                                   an air carrier or foreign air carrier in air transportation or
                                                   interstate air transportation.
Sandi Baum, Virginia Beach Police Department       Strong support against the use of voice stress technology in
                                                   Virginia. Main themes: (1) It has not been proven to be an
                                                   accurate detector of deception (makes references to six
                                                   studies published in the American Polygraph Association
                                                   2002 Volume 31, Number 2); (2) The voice stress
                                                   technology can be used without the examinee’s awareness
                                                   making compliance with consent regulations such as those the
                                                   Board has developed for polygraph, easy to subvert, placing
                                                   the public at greater risk; (3) the American Polygraph
                                                   Association has investigated the claim that the government is
                                                   using the voice stress technology on its war on terrorism and
                                                   issued this statement, “No department of defense agency uses
                                                   any form of voice stress analysis for investigative purposes.”
Donald L. Cahill, Prince William County Police     Support for the use of voice stress technology as a “tool”
Department                                         which will help guide the investigation in the proper direction.
                                                   Discussion on the cost effectiveness of the instrument to
                                                   enhance the ability of law enforcement staff without the
                                                   burden of excessive added costs. Minimum standards for
                                                   training programs are suggested as well as the examination
                                                 25
           Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 28 of 37




                                               requirements and the Board’s role as an oversight board.
William I. Ames, Jr., The Diogenes Company     Support for the use of voice stress analysis system as an
                                               instrument that records physiological changes pertinent to the
                                               determination of truthfulness or the verification of the truth of
                                               statements in Virginia. Discussion of approval sought
                                               regarding their training and certification program that includes
                                               a continuing education. Make claim that their systems are
                                               operating in 15 countries and within US Federal agencies.
                                                    • Provided an ISSA (International Society of Stress
                                                       Analysis) Fact Sheet.
                                                    • Provided a Diogenes Brochure
                                                    • Provided a Diogenes written report
                                                       The paper addresses an emerging technology for a
                                                       tool for security and law enforcement applications.
                                                       Claim that voice stress analysis are methodologies for
                                                       revealing physiological indicators of differences in the
                                                       stress level of the human subject.
                                                    • Provided a Prince William County Virginia report on
                                                       VSA
                                                    • Provided a course of instruction presentation
                                                       brochure
                                                    • And a state of Florida special hearing report
National Institute for Truth Verification           • Provided “testimonials” submitted by detectives
                                                       involved in actual cases.
                                                    • Provided a list of 131 Florida Law Enforcement
                                                       Agencies that Utilize the CVSA™ (Computer Voice
                                                       Stress Analyzer).
                                                    • Provided a list of 55 North Carolina Law
                                                       Enforcement Agencies that Utilize the CVSA™.
                                                    • Provided a list of Major Law Enforcement Agencies
                                                       that utilize the instrument, as noted, “By prior
                                                       agreement federal agencies are not listed”.
                                                    • Provided a list of 20 Maryland Law Enforcement
                                                       Agencies that Utilize the CVSA™
                                                    • Provided An Executive Summary regarding the
                                                       Computer Voice Stress Analyzer™.
                                                    • Provided a comparative cost of the Computer Voice
                                                       Stress Analyzer™ vs. the polygraph.
                                                    • Announcement for the fourth quarter, certified
                                                       examiners courses to be held nationwide.
                                                    • Article posted in the Washington Times (Tuesday,
                                             26
         Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 29 of 37




                                                  July 22, 2003 – Author, Rowan Scarborough) titled:
                                                  Saddam’s loyalists thwart polygraph tests.
                                              •   Present argument that states, “Unlike the old
                                                  polygraph, the CVSA™ can analyze both telephonic
                                                  transmissions as well as recorded conversations to
                                                  accurately detect deception.”
                                              •   S. 1447 The Aviation and Transportation Security
                                                  Act as enacted by the U.S. Congress – Sec. 109.
                                                  Enhanced Security Measures, (7) Provide for the use
                                                  of voice stress analysis, biometric, or other
                                                  technologies to prevent a person who might pose a
                                                  danger to air safety or security from boarding the
                                                  aircraft of an air carrier or foreign air carrier in the air
                                                  transportation or intrastate air transportation.
                                              •   Article titled, “U.S. Department of Defense Begins
                                                  Deployment of the CVSA™”. Argument presented
                                                  states that:
                                                         The U.S. Department of Defense has begun
                                                          the deployment of the Computer Voice
                                                          Stress Analyzer™ throughout the
                                                         Intelligence community. Although
                                                          virtually the entire U.S. law enforcement
                                                          community (nearly 1,400), including most
                                                          major metropolitan departments, has
                                                          already switched to the CVSA™ , the
                                                          DoD (Department of Defense) had no
                                                          begun deployment of the system due to a
                                                         negative report issued by the DoD
                                                          Polygraph Institute. In the report,
                                                          authored by a DoD Polygraph researcher,
                                                          Dr. Victor Cestaro, it was reported that
                                                          after testing the system, the accuracy rate
                                                         of the CVSA was below 50% in detecting
                                                          deception.

Bernard H. Levin                          Support against the use of voice stress technology as a device
                                          to determine deception. Comments were not intended to be
                                          comprehensive, but mainly intended to address the question
                                          of whether the computer voice stress analyzer can be justified
                                          on the basis of available scientific evidence.

                                        27
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 30 of 37




-

Appendix B


Attendees and Speakers of the Public Hearing Session(s):
      * Denotes a Speaker

    (1) Roanoke, Virginia – August 19, 2003

       Raynard Jackson, Chairman of the Board for Professional and Occupational Regulation
       Dana Martin, Board Member
       Louise F. Ware, Director of the Department of Professional and Occupational Regulation
       Sandra W. Ryals, Chief Deputy
       Eric Olson, Executive Director
       Kimberly L. Freiberger, Regulatory Boards Administrator

       * L. C. Cash
       * Brian Roberts
       * Karl Holzbach
       * Rick Daniele
       * George McMillan
       Rodney Davis
       Anthony Ezell
       Tim Sanok
       George Gibbs
       Denise Likens


    (2) Chesapeake, Virginia – August 28, 2003

       Raynard Jackson, Chairman of the Board for Professional and Occupational Regulation
       Thomas J. Meany, Jr., Board Member
       Louise F. Ware, Director of the Department of Professional and Occupational Regulation
       Sandra W. Ryals, Chief Deputy
       Eric Olson, Executive Director
       Kimberly L. Freiberger, Regulatory Boards Administrator

       * Brian Roberts
       * Rick Daniele
       * Sandi Baum
                                                 28
   Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 31 of 37




   * Karl Holzbach
   * David Newby
   * Jim O’Sullivan
   * James Eckenrode
   * Irby Turnbull
   * D. L. Callahan
   * Delegate John Cosgrove
   * Senator Blevins

(3) Arlington, Virginia – October 1, 2003

   Raynard Jackson, Chairman of the Board for Professional and Occupational Regulation
   Julie Clifford, Board Member
   Louise F. Ware, Director of the Department of Professional and Occupational Regulation
   Sandra W. Ryals, Chief Deputy
   Eric Olson, Executive Director
   Kimberly L. Freiberger, Regulatory Boards Administrator

   * Joe Hughes
   * Victor L. Cestaro
   * Jim O’Sullivan


(4) Richmond, Virginia – October 7, 2003


   Raynard Jackson, Chairman of the Board for Professional and Occupational Regulation
   Julie Clifford, Board Member
   Susan Ferguson, Board Member
   Maxime Frias, Board Member
   Dana Martin, Board Member
   Leroy Pfeiffer, Board Member
   Louise F. Ware, Director of the Department of Professional and Occupational Regulation
   Sandra W. Ryals, Chief Deputy
   Eric Olson, Executive Director
   Kimberly L. Freiberger, Regulatory Boards Administrator

   Jim O’Sullivan
   Jennifer V. Luckritz
   * Karl Holzbach
   * David Newby
                                            29
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 32 of 37




       * David A. Hughes
       * Kent Willis
       * Otis Whitaker
       * Joe Hughes
       G. Brain Michaels
       A. W. Omohundro
       * James Eckenrode
       * Michael D. Brick
       * Brain Roberts



Appendix C – Aviation and Transportation Security Act S.1447


From the Congressional Records
[DOCID: f:publ071.107]

[[Page 115 STAT. 597]]

Public Law 107-71
107th Congress

                                           An Act



 To improve aviation security, and for other purposes. <<NOTE: Nov. 19,
                          2001 - [S. 1447]>>

    Be it enacted by the Senate and House of Representatives of the
United States of America in Congress <<NOTE: Aviation and Transportation
Security Act.>> assembled,

SECTION 1. SHORT TITLE. <<NOTE: 49 USC 40101 note.>>

    This Act may be cited as the ``Aviation and Transportation Security
Act''.

                                 TITLE I--AVIATION SECURITY

SEC. 101. TRANSPORTATION SECURITY ADMINISTRATION.

    (a) In General.--Chapter 1 of title 49, United States Code, is
amended by adding at the end the following:

``Sec. 114. Transportation Security Administration


                                                30
     Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 33 of 37




    ``(a) In General.--The Transportation Security Administration shall
be an administration of the Department of Transportation.
    ``(b) Under Secretary.--
            ``(1) Appointment.--The head of the Administration shall be
        the Under Secretary of Transportation for Security. The Under
        Secretary shall be appointed by the President, by and with the
        advice and consent of the Senate.
            ``(2) Qualifications.--The Under Secretary must--
                    ``(A) be a citizen of the United States; and
                    ``(B) have experience in a field directly related to
                transportation or security.
            ``(3) Term.--The term of office of an individual appointed
        as the Under Secretary shall be 5 years.

    ``(c) Limitation on Ownership of Stocks and Bonds.--The Under
Secretary may not own stock in or bonds of a transportation or security
enterprise or an enterprise that makes equipment that could be used for
security purposes.
    ``(d) Functions.--The Under Secretary shall be responsible for
security in all modes of transportation, including--
            ``(1) carrying out chapter 449, relating to civil aviation
        security, and related research and development activities; and
            ``(2) security responsibilities over other modes of
        transportation that are exercised by the Department of
        Transportation.

    ``(e) Screening Operations.--The Under Secretary shall--
            ``(1) be responsible for day-to-day Federal security
        screening operations for passenger air transportation and
        intrastate air transportation under sections 44901 and 44935;

[[Page 115 STAT. 598]]

            ``(2) develop standards for the hiring and retention of
        security screening personnel;
            ``(3) train and test security screening personnel; and
            ``(4) be responsible for hiring and training personnel to
        provide security screening at all airports in the United States
        where screening is required under section 44901, in consultation
        with the Secretary of Transportation and the heads of other
        appropriate Federal agencies and departments.

    ``(f) Additional Duties and Powers.--In addition to carrying out the
functions specified in subsections (d) and (e), the Under Secretary
shall--
            ``(1) receive, assess, and distribute intelligence
        information related to transportation security;
            ``(2) assess threats to transportation;
            ``(3) develop policies, strategies, and plans for dealing
        with threats to transportation security;
            ``(4) make other plans related to transportation security,

                                      31
     Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 34 of 37




        including coordinating countermeasures with appropriate
        departments, agencies, and instrumentalities of the United
        States Government;
             ``(5) serve as the primary liaison for transportation
        security to the intelligence and law enforcement communities;
             ``(6) on a day-to-day basis, manage and provide operational
        guidance to the field security resources of the Administration,
        including Federal Security Managers as provided by section
        44933;
             ``(7) enforce security-related regulations and requirements;
             ``(8) identify and undertake research and development
        activities necessary to enhance transportation security;
             ``(9) inspect, maintain, and test security facilities,
        equipment, and systems;
             ``(10) ensure the adequacy of security measures for the
        transportation of cargo;
             ``(11) oversee the implementation, and ensure the adequacy,
        of security measures at airports and other transportation
        facilities;
             ``(12) require background checks for airport security
        screening personnel, individuals with access to secure areas
        of airports, and other transportation security personnel;
             ``(13) work in conjunction with the Administrator of the
        Federal Aviation Administration with respect to any actions or
        activities that may affect aviation safety or air carrier
        operations;
             ``(14) work with the International Civil Aviation
        Organization and appropriate aeronautic authorities of foreign
        governments under section 44907 to address security concerns on
        passenger flights by foreign air carriers in foreign air
        transportation; and
             ``(15) carry out such other duties, and exercise such other
        powers, relating to transportation security as the Under
        Secretary considers appropriate, to the extent authorized by
        law.

    ``(g) National Emergency Responsibilities.--
            ``(1) In general.--Subject to the direction and control of
        the Secretary, the Under Secretary, during a national emergency,
        shall have the following responsibilities:

[[Page 115 STAT. 599]]

                    ``(A) To coordinate domestic transportation,
                including aviation, rail, and other surface
                transportation, and maritime transportation (including
                port security).
                    ``(B) To coordinate and oversee the transportation-
                related responsibilities of other departments and
                agencies of the Federal Government other than the
                Department of Defense and the military departments.

                                      32
       Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 35 of 37




                      ``(C) To coordinate and provide notice to other
                  departments and agencies of the Federal Government, and
                  appropriate agencies of State and local governments,
                  including departments and agencies for transportation,
                  law enforcement, and border control, about threats to
                  transportation.
                      ``(D) To carry out such other duties, and exercise
                  such other powers, relating to transportation during a
                  national emergency as the Secretary shall prescribe.
              ``(2) Authority of other departments and agencies.--The
          authority of the Under Secretary under this subsection shall not
          supersede the authority of any other department or agency of the
          Federal Government under law with respect to transportation or
          transportation-related matters, whether or not during a national
          emergency.
              ``(3) Circumstances.--The Secretary shall prescribe the
          circumstances constituting a national emergency for purposes of
          this subsection.




Appendix D - House Bill No. 2812

                                       CHAPTER 545
An Act to amend and reenact § 54.1-1805 of the Code of Virginia, relating to professions and
occupations; regulation of polygraph examiners.
                                          [H 2812]
                                  Approved March 18, 2003
Be it enacted by the General Assembly of Virginia:

1. That § 54.1-1805 of the Code of Virginia is amended and reenacted as follows:

§ 54.1-1805. Instruments to be used; approval of other instruments by Director.

A. Each examiner shall use an instrument which that records permanently and simultaneously the
subject's cardiovascular and respiratory patterns as minimum standards, but such an instrument may
record additional physiological changes pertinent to the determination of truthfulness.

B. In addition, the Director may approve the use of other instruments that record physiological
changes pertinent to the determination of truthfulness or the verification of the truth of
statements, including a computer voice stress analyzer, by examiners licensed under this chapter
under such conditions as determined by the Director. Such conditions shall include a provision
requiring the examiner, prior to the use of such instrument, to (i) complete a Director-approved
training course on its operation and (ii) be certified by the manufacturer on the use of such
instrument. However, no instrument approved pursuant to this subsection shall be used by a
                                                     33
        Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 36 of 37




police department in conducting a background investigation of an applicant for employment as a
police officer or in administrative investigations involving a police officer.

2. That the provisions of this act shall expire on July 1, 2005.




Appendix E - Senate Bill No. 1296
                                       CHAPTER 554
An Act to amend and reenact § 54.1-1805 of the Code of Virginia, relating to professions and
occupations; regulation of polygraph examiners.
                                           [S 1296]
                                  Approved March 18, 2003
Be it enacted by the General Assembly of Virginia:

1. That § 54.1-1805 of the Code of Virginia is amended and reenacted as follows:

§ 54.1-1805. Instruments to be used; approval of other instruments by Director.

A. Each examiner shall use an instrument which that records permanently and simultaneously the
subject's cardiovascular and respiratory patterns as minimum standards, but such an instrument may
record additional physiological changes pertinent to the determination of truthfulness.

B. In addition, the Director may approve the use of other instruments that record physiological
changes pertinent to the determination of truthfulness or the verification of the truth of
statements, including a computer voice stress analyzer, by examiners licensed under this chapter
under such conditions as determined by the Director. Such conditions shall include a provision
requiring the examiner, prior to the use of such instrument, to (i) complete a Director-approved
training course on its operation and (ii) be certified by the manufacturer on the use of such
instrument. However, no instrument approved pursuant to this subsection shall be used by a
police department in conducting a background investigation of an applicant for employment as a
police officer or in administrative investigations involving a police officer.

2. That the provisions of this act shall expire on July 1, 2005.




                                                     34
Case 4:20-cv-00521-LPR Document 19-5 Filed 12/09/20 Page 37 of 37




                               35
